DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 14-15, 21-22 and 25-26 are rejected under 35 U.S.C. 102 a1 as being anticipated by O’Hagan et al. (US 2007/0215611).
 	Regarding claim 14, O’Hagan et al. discloses “a construct” (figs.4-5) “for holding at least one food product” (intended use and abstract, i.e., for use in containing food), comprising:
 	“a laminate structure” (fig.4, 208) “extending at least partially around an interior of the construct” (208 is disposed at least partially around an interior of the construct 200), the laminate structure comprising:
 	“a base layer” (fig.5, 150);
 	“a thermally stable adhesive” (217) disposed on “at least a portion of the base layer” (150); and
 	“a susceptor” (para. 0086, microwave interactive element 214 and para.0004, i.e., the microwave energy interactive web … includes one or more features that interact with microwave energy … direct microwave energy to particular areas of food items) overlying “the base layer” (150) and the thermally stable adhesive, “the thermally stable adhesive” (217) maintains “an integrity of the susceptor” (214) for providing a predetermined profile of the susceptor for generating heat in the presence of microwave energy at “a temperature of 250°F (121°C) and above” (paragraph 0075, i.e.,  microwave oven heating temperature, for example, at about 250 F … typical conventional oven heating temperatures for example from about 450 F to about 550 F.  The susceptor is configured to maintain the temperature of about 250°F (121°C) and above as long as the microwave oven is operating at the heating temperature because the susceptor is directly contact with the adhesive and the susceptor is configured to be heated to above 250F such as about 450F to about 550F (i.e., it is well known in the art that susceptor is configured receive and absorb the microwaves in order generate heat or see para.0056) and  if susceptor is heated to a high temperature such as about 450F-550F, then the adhesive will assist to maintain a thermal profile of the susceptor at the temperature via heat conduction from the susceptor in the condition as stated in the claim since the microwave is operating so the temperature of the susceptor will be at the heating temperature).
 	Regarding claim 15, O’Hagan et al. discloses “the thermally stable adhesive maintains the integrity of the susceptor for providing the predetermined profile of the susceptor for generating heat in the presence of microwave energy at a temperature between 250°F (121°C) and 350°F (177°C)” (paragraph 0075, i.e., microwave oven heating temperature, for example, at about 250 F … typical conventional oven heating temperatures for example from about 450 F to about 550 F.  The susceptor is configured to maintain the temperature of about 250°F (121°C) and above as long as the microwave oven is operating at the heating temperature because the susceptor is directly contact with the adhesive and the susceptor is configured to be heated to above 250F such as about 450F to about 550F (i.e., it is well known in the art that susceptor is configured receive and absorb the microwaves in order generate heat) and  if susceptor is heated to a high temperature such as about 450F-550F, then the adhesive will assist to maintain a thermal profile of the susceptor at the temperature via heat conduction from the susceptor in the condition as stated in the claim since the microwave is operating so the temperature of the susceptor will be at the heating temperature).
 	Regarding claim 21, O’Hagan et al. discloses “the laminate structure comprises a susceptor film” (214 and 216), the susceptor film comprising “a food-contacting film” (216) and the susceptor” (214).
 	Regarding claim 22, O’Hagan et al. discloses “the food-contacting film is comprised of a polymeric material” (para. 0084, i.e., a polymer film 216).
 	Regarding claim 25, O’Hagan et al. discloses “the thermally stable adhesive” (217) “maintains the integrity of the susceptor for providing a predetermined electrical conductivity of the susceptor at a temperature of about 250°F (121°C) and above” (paragraph 0075, i.e.,  microwave oven heating temperature, for example, at about 250 F … typical conventional oven heating temperatures for example from about 450 F to about 550 F.  The susceptor is configured to maintain the temperature of about 250°F (121°C) and above as long as the microwave oven is operating at the heating temperature because the susceptor is directly contact with the adhesive and the susceptor is configured to be heated to above 250F such as about 450F to about 550F (i.e., it is well known in the art that susceptor is configured receive and absorb the microwaves in order generate heat. See para.0056) and  if susceptor is heated to a high temperature such as about 450F-550F, then the adhesive will assist to maintain a thermal profile of the susceptor at the temperature via heat conduction from the susceptor in the condition as stated in the claim since the microwave is operating so the temperature of the susceptor will be at the heating temperature).
 	Regarding claim 26, O’Hagan et al. discloses “the thermally stable adhesive maintains the integrity of the susceptor for providing a predetermined thermal conductivity of the susceptor at a temperature of about 250°F (121°C) and above” (paragraph 0075, i.e.,  microwave oven heating temperature, for example, at about 250 F … typical conventional oven heating temperatures for example from about 450 F to about 550 F.  The susceptor is configured to maintain the temperature of about 250°F (121°C) and above as long as the microwave oven is operating at the heating temperature because the susceptor is directly contact with the adhesive and the susceptor is configured to be heated to above 250F such as about 450F to about 550F (i.e., it is well known in the art that susceptor is configured receive and absorb the microwaves in order generate heat. See para.0056) and  if susceptor is heated to a high temperature such as about 450F-550F, then the adhesive will assist to maintain a thermal profile of the susceptor at the temperature via heat conduction from the susceptor in the condition as stated in the claim since the microwave is operating so the temperature of the susceptor will be at the heating temperature).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claims 16-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hagan et al. (US 2007/0215611) in view of Beresniewicz et al. (US 5,049,714). 
 	Regarding claim 16, O’Hagan et al. discloses the thermally stable adhesive.
 	O’Hagan et al. is silent regarding the thermally stable adhesive is comprised of a crosslinked polymeric material. 
 	Beresniewicz et al. teaches “the thermally stable adhesive is comprised of a crosslinked polymeric material” (abstract, i.e., a crosslinked melt extrudable material does not melt when used in microwave oven. Col.6 at lines 4-10). O’Hagan et al. teaches the thermally stable multilayer structure having an adhesive for microwave oven heating. Beresniewicz et al. teaches a multilayer structure having an adhesive for microwave oven heating. Therefore, it would have been obvious to someone having ordinary skill in the art, at the time the invention was made, to modify O’Hagan et al.  with Beresniewicz et al., by replacing O’Hagan et al. ’s adhesive material  with Beresniewicz et al.’s adhesive material, to prevent melting of adhesive material when used in a microwave oven that could contaminate the food items if the adhesive melt and in contact with food item and to prevent susceptor from chemically degrade and keep adhesive in proper structure. One skilled in the art would have been motivated to combined the references because doing so would prevent melting of adhesive material when used in a microwave oven that could contaminate the food items if the adhesive melt and in col.1 at lines 58-59, i.e., the various layers of the laminate can be held together by adhesive, e.g., a crosslinakble copolyester. col.6 at lines 20-25, i.e., a layer of adhesive might be used… at least when preferred ethylene acid copolymer is used as the crosslinked layer, col.5 at lines 28-50, i.e., at least one layer formed from a melt extrudable material … the melt extrudable material is present in a certain amount and crosslinked to a certain degree, the resistance of the resulting laminar structure to melting and col.6 at lines 44-45, i.e., 24 is the melt extrudable crosslinked resin and col.7 at lines 8-10, i.e., the adhesive was AdcoteTM 506-40 … a crosslinkable polyester resin from Morton Thiokol) are both recognized by the art for the same purpose of providing non-melt adhesive to prevent melting, excessive wrinkling under working condition (col.3 at lines 18-68 and col.4 at lines 1-3) as taught by Beresniewicz et al. MPEP 2144.06.
 	Regarding claims 17-18 and 23, modified O’Hagan et al. discloses “the thermally stable adhesive comprises a crosslinking agent in an amount between 0.25%  and about 5.0% by weight of the thermally stable adhesive;  the thermally stable adhesive comprises a crosslinking agent in an amount of about 2.5% by weight of the thermally stable adhesive;  the thermally stable adhesive comprised of a crosslinked polymeric material having a crosslinking agent in an amount of about 2.5% and about 5.0% by weight of the thermally stable adhesive” (Beresniewicz et al., col.5 at lines 40-44, i.e., the most preferred melt extrudable material for use in the present is a copolymer of ethylene and about 3 to about 20 weight percent, and preferably about 5 to about 15 weight percent, acrylic or methacrylic acid. Please noted that there is overlapping range and the term “about” is a relative term).  
 	Regarding claims 19-20, O’Hagan et al.’s teaches the construct comprises a bottom and at least open side wall extending upwardly from the sidewall and extending at least partially around the interior of the construct, the construct has the configuration of an open sleeve (O’Hagan et al., fig.4 shows a container comprises a bottom and at least open side wall extending upwardly from the sidewall and extending at least partially around the interior of the container, the container having sidewalls that forms an open sleeve).
 	Regarding claim 24, modified O’Hagan et al. discloses “the base layer is comprised of paperboard” (O’Hagan et al., fig.5, 150 and paragraph 0076, i.e., the preformed container 150 of Fig.3 may be formed at least partially from a paper or paperboard material)

 	 
 	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hagan et al. (US 2007/0215611) in view of Fitzwater (US 2012/0312807). 
	Regarding claim 27, O’Hagan et al. discloses “a laminate structure” (figs.4-5), comprising:
 	“a base layer” (fig.5, 150);
 	“a thermally stable adhesive” (217) disposed on “at least a portion of the base layer” (150); and
 	“a susceptor” (para. 0086, microwave interactive element 214 and para.0004, i.e., the microwave energy interactive web … includes one or more features that interact with microwave energy … direct microwave energy to particular areas of food items) overlying “the base layer” (150) and the thermally stable adhesive (217), “the thermally stable adhesive” (217) maintains “an integrity of the susceptor” (214) “for providing profile of the susceptor for being maintained in at least partial contact at a temperature of about 250 F (121 C) and above” (paragraph 0075, i.e.,  microwave oven heating temperature, for example, at about 250 F … typical conventional oven heating temperatures for example from about 450 F to about 550 F.  The susceptor is configured to maintain the temperature of about 250°F (121°C) and above as long as the microwave oven is operating at the heating temperature because the susceptor is directly contact with the adhesive and the susceptor is configured to be heated to above 250F such as about 450F to about 550F (i.e., it is well known in the art that susceptor is configured receive and absorb the microwaves in order generate heat. See para.0056) and  if susceptor is heated to a high temperature such as about 450F-550F, then the adhesive will assist to maintain a thermal profile of the susceptor at the temperature via heat conduction from the susceptor in the condition as stated in the claim since the microwave is operating so the temperature of the susceptor will be at the heating temperature).
 	O’Hagan et al. is silent regarding portions of the susceptor adjacent one or more discontinuities extending through the susceptor.
 	Fitzwater teaches “portions of the susceptor adjacent one or more discontinuities extending through the susceptor” (fig.2 shows portions of the susceptor 110 adjacent one or more discontinuities (i.e., 110 has multiple cutout 152 or discontinuities 152 so that the legs 154 can be fit into the discontinuities 152) extending through the susceptor). O’Hagan et al. teaches container having interactive web/susceptor for use in the microwave. Fitzwater teaches a food container/tray having susceptor for use in the microwave. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify O’Hagan et al. with Fitzwater, by modifying O’Hagan et al.’s construct 
 	Regarding claim 28, modified O’Hagan et al. discloses “the thermally stable adhesive provides a binding force to portions of the susceptor” (O’Hagan et al. teaches the thermally stable adhesive that is configured to provide binding force in order to adhere layers together) adjacent the one or more discontinuities” (Fitzwater, 110 has cutting lines 152 or discontinuities).
 

Response to Arguments
 	Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant states “a terminal disclaimer is filed herewith to overcome this rejection” on pages 8-9 of remark.
 	In response, the Terminal Disclaimer filed on 01/27/2021 is acknowledged. The double patenting rejection has been withdrawn. 
 	(2) Applicant states “35 USC 112 rejections … applicant has amended claims 14, 15, 25, 26 and 27” on page 9 of remark.
In response, examiner agreed that the amendment to claims overcome 35 USC 112 rejections. Thus, 112 rejections have been withdrawn.
 	(3) Applicant argues “35 USC 102 and 103 rejections … O’Hagan et al. fails ot disclose each and every feature of claims 14-26 … amended independent claim 14 recites a construct for holding at least one food product … Applicant reiterates that para.0075 of O’Hagan et al. fails to disclose that the adhesive 217 of O’Hagan et al. maintains an integrity of the susceptor for providing a predetermined profile of the susceptor for generating heat in the presence of microwave energy … O’Hagan et al. only discloses the adhesive 217 as joining the microwave interactive elements … not according to a profile of the susceptor for generating heat of the susceptor in the presence of microwave energy …” on pages 9-12 of remark.
 	In response, examiner respectfully disagrees. First, paragraph 0075 discuss about microwave oven heating temperature, for example, at about 250 F … typical conventional oven heating temperatures for example from about 450 F to about 550 F.  Thus, the above paragraph suggest that the susceptor is configured to maintain the temperature of about 250°F (121°C) and above as long as the microwave oven is operating at the heating temperature because the susceptor is directly contact with the adhesive and the susceptor is configured to be heated to above 250F such as about 450F to about 550F (i.e., it is well known in the art that susceptor is configured receive and absorb the microwaves in order generate heat) and if susceptor is heated to a high temperature such as about 450F-550F, then the adhesive will assist to maintain a thermal profile of the susceptor at the temperature via heat conduction from the 
 	(4) Applicant submits herewith a Declaration of William Gilpatrick … O’Hagan et al. fails to disclose a predetermined profile of a susceptor for generating heat in the presence of microwave energy at a temperature of 250F and above …” on pages 12-13.
 	In response, the Declaration has been reviewed. However, examiner respectfully disagrees with applicant’s assertion that O’Hagan et al.’s interactive webs would not generate heat in response to microwave energy at these temperatures. As explained in item 3 above, it is well known in the art that susceptor or microwave interactive element 214 is configured receive and absorb the microwaves in order generate heat. In particular, O’Hagan et al.’s invention is a container includes a microwave interactive web 208 (figs.4-5) having interactive element 214, the interactive element having microwave material to absorb microwave energy … as needed or desired for a particular microwave heating container and food item (para.0056).   Paragraph 0075 discuss about microwave oven heating temperature, for example, at about 250 F … typical conventional oven heating temperatures for example from about 450 F to about 550 F.  Thus, the above paragraph suggest that the susceptor is configured to maintain the temperature of about 250°F (121°C) and above as long as the microwave oven is operating at the heating temperature because the susceptor is directly contact with the adhesive and the susceptor is configured to be heated to above 250F such as about 450F to about 550F and if susceptor is heated to a high temperature such as about 450F-550F, then the adhesive will assist to maintain a thermal profile of the susceptor at the temperature via heat conduction from the susceptor in the condition as stated in the . 


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761